Citation Nr: 1624508	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and J. S.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran had active service from November 2001 to March 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affair (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the electronic claims file.

In April 2013, the Board issued a decision awarding a total disability rating based upon individual unemployability due to service connected disabilities.  The Board also remanded the matter of entitlement to service connection for GERD, to include as secondary to service-connected disability, to the Agency of Original Jurisdiction (AOJ) for additional development.

In March 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) with respect to the remaining claim on appeal. The opinion, dated in May 2016, has been received at the Board, and the Veteran and his representative have been provided a copy of this opinion.

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

GERD is aggravated beyond the natural progression by medication used to treat his service-connected disabilities, including bilateral knee retro-patellar pain syndrome and bilateral shin splints.


CONCLUSION OF LAW

GERD is aggravated by service-connected right and left knee retro-patellar pain syndrome and right and left shin splints. 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for GERD, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Law and Analysis

The Veteran contends that he is entitled to service connection for GERD, as he believes that this disability had its onset in service, or, in the alternative, is secondary to service-connected disability.  He alleges that his GERD has resulted from or has been aggravated by his prolonged use of non-steroidal anti-inflammatory drugs (NSAIDs) that have been prescribed for service-connected disabilities, which include bilateral knee disability and bilateral shin splints.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed GERD.  These records do document that the Veteran was treated with Tylenol and Motrin for a variety of physical complaints, including his knees and shins.  An October 2003 report of medical examination at the time of Medical Evaluation Board notes that the abdomen and viscera were found to be normal.  He denied stomach or intestinal trouble on report of medical history at that time.  

Following service, VA treatment records document prescription of Omeprazole in 2007 and 2008.  Continued VA treatment records reflect diagnosis and treatment of GERD.  These records also show prescription NSAIDs, in the form of Ibuprofen and Diclofenac, continuously since April 2009.

On VA examination in July 2010, the Veteran reported that, since returning back from deployment in the 2004 timeframe, he has had symptoms of heartburn/pyrosis and regurgitation.  He stated that he initially treated the condition with over-the-counter medications such as Pepcid.  However, these medications provided little benefit.  In 2005, he began using prescription Omeprazole, which he continued to take.  He reported that, with medications, he had significant improvement in symptoms.  He reported breakthrough symptoms of regurgitation or heartburn/pyrosis occur infrequently, typically triggered by eating spicy foods.  Without prescription medications, he experienced daily symptoms of pyrosis and/or regurgitation.  

After physical examination, the examiner diagnosed GERD.  The examiner opined that the claimed GERD was less likely as not caused by, a result of, or aggravated by service-connected residuals of left inguinal hernia repair.  In so finding, he indicated that he could provide no medical basis to support such a relationship.

On VA examination in May 2012, the Veteran described symptoms of heartburn/pyrosis and regurgitation since returning from Iraq in 2004.  He noted that he had taken ibuprofen since basic training due to his knee and shin conditions.  His other medications included Paxil, Ambien, Xanax, and Omeprazole.  

The examiner diagnosed GERD.  She noted that the Veteran was given Omeprazole in 2008.  She indicated that the Veteran had been seen for numerous nonservice connected issues and disabilities in which NSAIDs had been recommended or prescribed.  

The examiner further noted that a review of medical literature revealed that studies showed that NSAIDS can cause peptic ulcer disease, but there was no clear causative effect of NSAIDs and GERD. Therefore, she found it less likely than not that the Veteran's GERD is due to medication he took for his service-connected disabilities, or aggravated by it.  

During the Veteran's November 2012 Board hearing, he testified that he had taken NSAIDs in service and following service for a variety of now service-connected disabilities, including his knees and shin splints.  He expressed his belief that his NSAID use led to the development or aggravated his GERD, and discussed a variety of medical studies that discuss a link between the two.

In October 2013, a VA examiner indicated that a diagnosis of GERD was appropriate.  He noted that the exact etiology of the Veteran's reflux was likely multifactorial and could not be pinpointed, as is common in most cases.  Based on a review of his medical records, to include his service treatment records, the examiner could not find any evidence that the Veteran's reflux disease was incurred in or during service, nor was it aggravated by active duty service, because there was nothing in his records that would indicate that.  The examiner also noted that the Veteran had been on nonsteroidal medications since approximately 2001, per his comments, mostly for his knees, but based on a review of medical literature, use of NSAIDs does not specifically cause reflux disease.  He noted that in most mainstream articles, to include the Mayo Clinic and other renowned institutions, there was no mention of etiology as to nonsteroidal medications specifically being a very common etiologic cause of reflux disease.  Therefore, he found it less likely than not that the Veteran's reflux disease was specifically caused by chronic nonsteroidal use.  

However, with respect to aggravation, the examiner commented that it is known in the literature that nonsteroidal use can cause worsening of underlying reflux disease.  The examiner found it as least as likely as not that medication used for service-connected issues had aggravated the Veteran's underlying reflux disease.  However, a level of aggravation could not be determined because of multiple comorbidity factors.  

A January 2014 private upper gastrointestinal endoscopy revealed medium-sized hiatal hernia, irregular z-line, a 1.5 centimeter papule in the gastric antrum, and a few small sessile polyps in the stomach.

In a February 2014 addendum opinion, the October 2013 VA examiner opined that the Veteran's GERD is less likely as not cause or aggravated by his service-connected PTSD, noting that the medical literature was negative in support of such a relationship.  The examiner further opined that, regarding the service connected knee, left inguinal hernia, tinnitus, and shin splint disabilities, there was no support in medical literature than any of these conditions caused or aggravated GERD.  He noted that none of these conditions affected the lower esophageal sphincter, which could result in GERD symptoms.  Therefore, he opined that the Veteran's service connected bilateral knee, left inguinal hernia repair, tinnitus, and/or shin splits is less likely as not a causal or aggravating factor for GERD.  
In March 2016, the Board sought an advisory opinion from the VHA.  The Board requested that the specialist identify the baseline level of the Veteran's GERD prior to prescription of NSAIDs in April 2009 and then address whether the Veteran's use of NSAIDs resulted in aggravation or worsening of the Veteran's NSAIDs, relative to the baseline level prior to April 2009 beyond its natural progress.

In May 2016, a VA gastroenterologist reviewed the claims file in preparation of the requested opinion.  The examiner noted that the Veteran did not have a diagnosis of GERD during service, but had been complaining of GERD symptoms after service in 2004.  He had relief of symptoms while taking Omeprazole, which was began in 2005.  He underwent an upper endoscopy (EGD) in January 2014, at which time he was found to have a small hiatal hernia and an irregular Z line, but no evidence of macroscopic esophagitis, and biopsy did not confirm Barrett's esophagus.  The examiner indicated that, based on the endoscopy, there is no evidence that NSAID caused macroscopic esophagitis, the more severe subset of GERD patients.  NSAID medications can do this, but there was no evidence for this effect in the Veteran.  GERD, however, is a diagnosis largely based on typical symptoms.  NSAID medication may increase symptoms without resulting in macroscopic esophagitis.  While other variables that may be largely unknown or not able to be controlled for from the time before he started NSAID therapy to after, if it did not appear that major or other changes were taking place, then the reported patient response to therapy, although subjective, would be the best evidence of whether NSAID medications were affected his symptoms.    

While there were no prescriptions apparently written for NSAID medications before 2009, the Veteran reported taking over-the-counter NSAID medication since he was on active duty due to musculoskeletal complaints, particularly knee pain and shin splints, for which he is rated.  The examiner further noted that there were several noted from November 2005 and January 2006 when he was seen at VA for various reasons that document the use of Ibuprofen.  Thus, there was documented use of NSAID medication close to the time he was diagnosed with GERD based on his historical report of these symptoms, as outlined in the May 2012 examination.  

The examiner noted that it appeared that the baseline severity for his condition was zero at the time of basic training, and coincident with the use of NSAID medication, whether considered to have started during basic training as per the VA examination's historical recollection form the Veteran, or the documented use that began near the time of onset of symptoms in 2004 or 2005 as the documented report of onset of GERD with prescription of omeprazole, his reflux increased to a moderate level, well controlled most of the time with the Omeprazole but without documented complications of esophagitis, structuring, or Barrett's esophagus.  There were numerous other notes from 2012 to 2014 time frame where he was seen in the VA or other outside clinics where no mention of severe GERD symptoms were discussed, and thus he did not appear to have an exacerbation at that time.

In conclusion, the reviewing specialist concluded that the baseline level of the Veteran's GERD was zero prior to the documented use of any NSAID, but this was before 2005.  From 2005 to 2009 there was evidence of over-the-counter NSAID use, and there was moderate level of GERD symptoms.  He did not appear to have worsening of GERD symptoms or findings after prescription NSAID medications were started in 2009, but the more pertinent question of his degree of GERD prior of any over-the-counter or prescription NSAID was zero.  The examiner then opined that it is likely than the NSAID use did result in aggravation of his GERD relative to his baseline level (before 2005) that is beyond its natural progress.

Finally, the Veteran has submitted a number of medical articles that include studies linking NSAID use to GERD.

In this case, the record clearly establishes diagnosis of GERD and that the Veteran has been prescribed NSAID medication for his service-connected disabilities, which include his bilateral knee retro-patellar pain syndrome and bilateral shin splints.  Additionally, the VHA examiner identified a baseline for the disability before NSAID use-zero (non-compensable)-and expressed his opinion that the Veteran's NSAID use did result in aggravation of his GERD relative to the baseline, beyond its natural progress.  This opinion is not contradicted by any other medical opinion evidence of record, as none of the VA examiners provided a baseline for the disability and indicated whether the disability was aggravated beyond the baseline due to NSAIDs.

In considering the entire record, to include the competent and credible lay assertions and the uncontroverted VHA opinion, the Board finds that the weight of evidence supports granting secondary service connection for GERD based on aggravation. 38 C.F.R. § 3.310(b).  Lastly, we find that there was a non-compensable baseline.


ORDER

Service connection for GERD, as secondary to service-connected disability, is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


